

113 S2985 IS: To designate a segment of Interstate Route 35 in the State of Minnesota as the “James L. Oberstar Memorial Highway”.
U.S. Senate
2014-12-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS2d SessionS. 2985IN THE SENATE OF THE UNITED STATESDecember 4, 2014Ms. Klobuchar (for herself and Mr. Franken) introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo designate a segment of Interstate Route 35 in the State of Minnesota as the James L. Oberstar
			 Memorial Highway.1.DesignationThe segment of Interstate Route 35 between milepost 133 at Forest Lake, Minnesota, and milepost 259
			 at Duluth, Minnesota, shall be known and designated as the James L. Oberstar Memorial Highway.2.ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to
			 the segment of Interstate Route 35 referred to in section 1 shall be
			 deemed to be a reference to the James L. Oberstar Memorial Highway.